DETAILED ACTION
12/14/21 - Applicant response.
09/29/21 - First action on the merits.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of newly cited art Haasl (US 2015/0025612), which reads on some of the previously allowable subject matter.  Accordingly, this action is made Non-Final.
Claim Objections
Claims objected to because of the following informalities:  
Claim 26 is missing a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 1-6, 8, 10, 14-18, 20-24, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0083800) in view of Haasl (US 2015/0025612).

    PNG
    media_image1.png
    263
    471
    media_image1.png
    Greyscale

 	Regarding claims 1, 3, 10, 14-18, 21-24, 28, 29, Yang discloses substantially the same invention as claimed, including a device (Figure 18 provided above for example) comprising an elongated housing that extends from a proximal end to a distal end and configured to be implanted wholly within a first chamber of the heart, the first chamber of the heart having wall tissue (Figures 1, 18), a first electrode (Figure 18: helical screw electrode 712) extending distally from the distal end of the elongated housing, wherein a distal end of the first electrode is configured to penetrate into wall tissue of a second chamber of the heart that is separate from the first chamber of the heart (Paragraph 119), a second electrode (Figure 18: non-tissue-piercing electrodes 722) extending from the distal end of the elongated housing, wherein the second electrode is separate from the first electrode (Paragraph 117) and wherein the second electrode is configured to maintain contact with the wall tissue of the first chamber without penetration of the wall tissue of the first chamber by the second electrode (Paragraphs 117, 118: non-tissue-piercing electrode is anchored against tissue due 

    PNG
    media_image2.png
    426
    213
    media_image2.png
    Greyscale

	Further regarding claims 1, 10, 17, 21, 23, 24, 29, Yang does not disclose the second electrode flexibly maintains tissue contact or is more peripheral than the first electrode.  However, Haasl teaches a leadless pacing device (Paragraph 5; Figure 4B provided above for example) with a first tissue-penetrating electrode (e.g. Figure 4B: primary fixation member 430), and a second non-tissue-piercing electrode (Figure 4B: secondary fixation 420; Paragraphs 42, 51, 55: both primary and secondary fixation members may be electrically active) configured to flexibly maintain contact with the wall tissue of the chamber without penetration of the wall tissue by the second electrode (abstract; Figure 5: 503), wherein the elongated housing defines a longitudinal axis and the second electrode is more peripheral than the first electrode relative to the longitudinal axis (Figures 2B, 4B), in order to improve stimulation and reduce dislodgement (Paragraph 8).  Therefore, it would have 
 	Regarding claims 2, 18, Yang discloses the first electrode configured to penetrate into a ventricular myocardium while the second electrode is configured to maintain contact with an atrial endocardium as recited (Paragraph 136).
 	Regarding claims 4, 17, the configuration of Haasl includes the second electrode comprising a ramp portion configured as a partial helix (Figures 2B, 4B; claim recites "comprises", and any sub-divided part of the helical second electrode would be a partial helix; however, note that the partial helix phrasing in claim 26 is not rejected).
 	Regarding claim 5, the configuration of Haasl includes first and second pitches that are substantially similar as recited (Figure 2A).
 	Regarding claims 6, 20, the configuration of Haasl includes reverse-handedness helical coils as recited (Paragraph 35).
 	Regarding claim 8, the configuration of Haasl includes a first electrode that is substantially concentric with the second electrode (Figures 2B, 4B).
 	Regarding claim 15, Yang discloses the distal end may include multiple distal button electrodes (Figures 5, 18).
 	Regarding claim 16, Yang discloses a steroid eluting element as recited (Paragraph 135).
 	Regarding claim 27, the configuration of Haasl includes a second electrode configured as a ramp (Figures 2A, 2B; helical ramp).
 	

Allowable Subject Matter
Claims 9, 11-13, 25, 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hou (US 2014/0107723) shows a long central tissue piercing anchor flanked by short peripheral tissue piercing anchors (Paragraph 74).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792